United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
U.S. POSTAL SERVICE, DOWNTOWN
DELIVERY ANNEX, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1191
Issued: November 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2016 appellant, through counsel, filed a timely appeal of an April 11, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that he has continuing employment-related
residuals or disability commencing September 16, 2009 causally related to the May 19, 2006
employment injury.
On appeal appellant, through counsel, argues that OWCP’s decision is contrary to fact
and law.
FACTUAL HISTORY
This case has previously been before the Board. The relevant facts are as follows.
On May 20, 2006 appellant, then a 57-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on May 19, 2006 he suffered from head and neck pain after a
vehicle door hit his head. He stopped work on May 19, 2006 and did not return. On August 1,
2006 OWCP accepted appellant’s claim for cervical and lumbar sprain.3
OWCP terminated appellant’s wage-loss and medical benefits on September 16, 2009,
finding that the opinion of the impartial medical examiner, Dr. Olumuyia Paul, a Board-certified
orthopedic surgeon, constituted the weight of the medical opinion. On September 15, 2010
appellant requested reconsideration and submitted additional evidence. OWCP denied
modification of the prior decision on October 20, 2011. Appellant appealed to the Board on
November 22, 2011. In a decision dated September 10, 2012, the Board affirmed OWCP’s
termination of appellant’s benefits effective September 16, 2009, as the report of Dr. Paul found
that appellant had no residuals from his accepted employment-related neck and lumbar strain
after that date. The Board further found that the medical evidence was insufficient to overcome
the special weight accorded to Dr. Paul and thus, appellant did not establish any continuing
employment residuals or disability after September 16, 2009.4 Following appellant’s July 9,
2013 request for reconsideration, on October 24, 2013 OWCP found that appellant had not
established continuing disability after September 16, 2009. On June 16, 2014 the Board affirmed
OWCP’s October 24, 2013 decision finding that the new evidence submitted by appellant on
reconsideration was not sufficient to establish continuing employment-related residuals on or
after September 16, 2009.5
Appellant again requested that OWCP reconsider his claim on March 26, 2015. In
support of this request for reconsideration he submitted a report from Dr. Leonid Selya, a Boardcertified orthopedic surgeon, dated February 11, 2015. On April 9, 2015 OWCP denied the
request for reconsideration as untimely filed and failing to demonstrate clear evidence of error.
3

In Docket No. 09-88 (issued June 3, 2009) (the Board found that OWCP did not meet its burden of proof to
terminate appellant’s compensation benefits due to a conflict in evidence, and remanded the case for referral of
appellant to an appropriate medical specialist to resolve the conflict. The Board further found that appellant was not
entitled to a schedule award for permanent impairment to his back).
4

Docket No. 12-230 (issued September 10, 2012).

5

Docket No. 14-401 (issued June 16, 2014).

2

Appellant filed another appeal to the Board on May 7, 2015. By decision dated October 8, 2015,
the Board found that appellant’s request for reconsideration was timely filed. The Board
remanded the case for OWCP to apply the proper standard for reviewing a timely reconsideration
request.6 The facts and circumstances as set forth in the Board’s prior decisions are incorporated
herein by reference.
Since the last merit review by this Board on June 16, 2014, OWCP received the
February 11, 2015 report from Dr. Selya. Dr. Selya noted that appellant continued to complain
of pain in his neck, bilateral upper extremities, and had difficulty maintaining balance. He
related appellant’s allegations that his symptoms started in 2006 when a large door of a truck fell
onto his head and he developed progressive pains and neurological symptoms arising from his
neck trauma. Dr. Selya diagnosed cervical stenosis, degenerative disc disease at C4-C5, disc
syndrome at C5-C6 and C6-C7, and radiculopathies within C5 distribution with impairment of
balance. He concluded that appellant was totally disabled. Dr. Selya noted that appellant had no
interest in surgery, and that pain management and physical therapy should be considered by
appellant.
By decision dated April 11, 2016, OWCP denied modification of its prior decision,
finding that the new medical evidence was insufficient to establish continuing disability after
September 16, 2009 causally related to the May 19, 2006 employment injury.
LEGAL PRECEDENT
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that he had continuing disability causally related to his
accepted employment injury.7 To establish causal relationship between the claimed disability
and the employment injury, appellant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.8
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.9

6

Docket No. 15-1217 (issued October 8, 2015).

7

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

8

Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

9

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

3

ANALYSIS
The Board finds that appellant has not established continuing disability or residuals of his
accepted employment-related lumbar and cervical strains on or after September 16, 2009
causally related to the May 19, 2006 employment injury.
In its June 16, 2015 decision, the Board discussed Dr. Selya’s April 24 and August 29,
2013 reports and determined at that time that Dr. Selya provided only conclusory statements on
causal relationship without providing medical reasoning or rationale to support his opinion. The
Board concluded that these reports were insufficient to establish continuing residuals after
September 16, 2009.10 The Board finds that, with respect to the findings made in its prior
decision dated June 9, 2015; those matters are res judicata absent any further review by OWCP
under section 8128 of FECA.11
The Board finds that Dr. Selya’s latest opinion of February 11, 2015 is also insufficient to
establish that appellant had residuals from his May 19, 2006 employment injury after
September 16, 2009. In fact, the February 11, 2015 report provided no support for appellant’s
claim of continuing disability due to the accepted employment incident. Dr. Selya failed to
provide a rationalized medical opinion that appellant’s conditions of cervical stenosis,
degenerative disc disease at C4-C5, disc syndrome at C5-C6 and C6-C7, and radiculopathies
within C5 distribution with impairment of balance were causally related to appellant’s accepted
employment injury. His report is therefore of limited probative value as it failed to provide an
opinion as to whether appellant continued to have residuals of his accepted work conditions after
September 16, 2009.12
Accordingly, as the Board finds that appellant failed to submit a rationalized medical
report from a physician that established continuing employment-related residuals or disability
after September 16, 2009 causally related to his accepted employment injury, appellant has failed
to meet his burden of proof.13
CONCLUSION
The Board finds that appellant did not establish that he had any continuing employment
residuals or disability after September 16, 2009 causally related to the May 19, 2006
employment injury.

10

Docket No. 14-401 (issued June 16, 2014).

11

See D.V., Docket No. 16-1168 (issued September 13, 2016).

12

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
13

See L.C., Docket No. 15-0877 (issued August 2, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2016 is affirmed.
Issued: November 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

